UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 25, 2013 JAKKS PACIFIC, INC. (Exact name of registrant as specified in its charter) Delaware 0-28104 95-4527222 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 22619 Pacific Coast Highway, Malibu, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(310) 456-7799 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 25, 2013, we issued a press release announcing our first quarter results for 2013.A copy of such release is annexed hereto as an exhibit. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Description April 25, 2013 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAKKS PACIFIC, INC. Dated:April 25, 2013 By: /s/ JOEL M. BENNETT Joel M. Bennett, CFO EXHIBIT INDEX Exhibit Description April 25, 2013 Press Release
